          Case 1:15-cr-00643-PKC Document 536 Filed 05/06/20 Page 1 of 4




JOHN M. BURKE
     Attorney at Law                                            26 Court Street - Suite 2805
                                                                Brooklyn, New York 11242
SERVICE BY E MAIL                                               Tel: (718) 718-875-3707
                                                                 Fax: (718) 875-0053
Honorable Kevin P. Castel
United States District Court                                     May 6, 2020
Southern District of new York
500 Pearl Street
N.Y., N.Y. 10007

RE:      United States v. Derek Galanis       15 Cr. 643(PKC)

Dear Judge Castel:

         I am writing on behalf of my client, Derek Galanis, in support of his application for

Compassionate Release and in response to the Government’s letter opposing his release (ECF

535). The defense contends that Galanis’ should be released from custody and permitted to finish

his sentence on Home Confinement or Supervised Release. Galanis has exhausted his

administrative remedies, and is vulnerable to infection by the Covid-19 virus if he is forced to

remain in custody at the Federal Correctional Institution in California.

                                       Factual Background

         Derek Galanis pled guilty to conspiracy to commit securities fraud and securities fraud in

2016. He was sentenced to a term of seventy two months in custody on February 16, 2017. He

has spent approximately 43 months in custody and has 17 months left on hiis jail sentence.

Galanis filed his request for a transfer to home confinement with prison officials on April 4,

2020. He filed a motion to modify his remaining term of imprisonment with this Court pursuant

to 18 U.S.C.§3582 ( c )(1)(A)(1) on April 22, 2020.

I.                      Galanis Has Exhaused His Administrative Remedies And
                        The Court Should Decide This Motion On The Merits

         Compassionate release allows a court to reduce a term of imprisonment where, among
         Case 1:15-cr-00643-PKC Document 536 Filed 05/06/20 Page 2 of 4



other things, “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. 3582

( c )(1)(A). Prior to the enactment of the FIRST STEP ACT only the Director of the BOP could

file a motion for compassionate release. The FIRST STEP ACT amended this provision to permit

an inmate to file a motioon in federal court seeking compassionate release, but only after either

exhausting administrative review of a BOP denial of his request or after 30 days had passed since

he made his request, whichever was earlier.

       In the instant case, Derek Galanis filed his petition for an emergency modification of

sentence on April 4, 2020. See: Galanis Motion For Sentence Modification, April 22, 2020

Exhibit (1). The government concedes that the Galanis petition is timely as of May 4, 2020, See:

Government Letter of May 1, 2020. The Court has yet to rule on the Galanis application therefore

his application may be reviewed on the merits as of Monday, May 4, 2020.

       The defense also posits that this Court has the inherent power to waive the exhaustion

requirement. Some districts in the Second Circuit have found the exhaustion requirement

waivable. See, e.g., United States v. Perez, No. 17 cr 513-3 (AT), 2020 WL 1546422, 1-3

(S.D.N.Y. April 2, 2020); United States v. Zuckerman, No. 16 cr 194 (AT), 2020 WL 1659880,

at 3 (S.D.N.Y. Apr. 3, 2020); United States v. Colvin, No. 19 cr 179 (JBA), 2020

WL 1613943, at 2 (D. Conn. April 2, 2020). But other courts have disagreed and have strictly

enforced the exhaustion requirement. See, e.g., United States v. Roberts, No. 18 cr 528 (JMF),

ECF No. 296, at 2-5 (S.D.N.Y. April 8. 2020); United States v. Villanueva, No. 18 cr 472-3

(KPF), ECF No. 85 (S.D.N.Y.) The latter position has also been endorsed by the Court of

Appeals for the Third Circuit. See United States v. Raia, No. 20-1033, 2020 WL 1647922 (3rd

Cir. April 2, 2020).

       However, since the Government has conceded that Galanis’ petition for sentence
         Case 1:15-cr-00643-PKC Document 536 Filed 05/06/20 Page 3 of 4



modification is timely as of May 4, 2020 the Court need not decide the waivability issue.

II.            Galanis Is A Non Violent Offender And His Continued Imprisonment
               Seriously Endangers His Health

       Derek Galanis is currently incarcerated in the Federal Correctional Institution Mendota

(FCI Mendota). FCI Mendota is a medium security facility capable of housing more than 700

inmates. It also has a satellite Prison Camp with a capacity for more than 80 prisoners. Derek

Galanis’ confinement in either of these two facilities poses continued danger to his health during

the time of COVID 19.

       Galanis will be forced to share bathroom and showering facilities with scores of inmates.

He will be forced to live and sleep in a densely populated environment where disease and viruses

are easily transmitted. Efforts by the B.O.P. to sanitize institutions and protect federal inmates

from COVID 19 have proved unavailing. By April 28, 2020 over 1,534 inmates and 343 staff

members have been infected by the virus, www.bop.gov/coronavirus. Since we do not know how

many if any of the Mendota inmates have been tested for the virus the Governments’ assertion

that the institution is virus free is withought weight. B.O.P. inmates have an overall Covid

infection rate of 3.3 times greater than United States population. www.bob.gov/conrnavirus.

III.                   Derek Galanis Is a Vulnerable Inmate

       Derek Galanis is 47 years old with a history of cocaine and methamphetamine abuse. His

drug addiction has prematurely aged him and made him susceptibile to the COVID virus. A 2013

study in the Journal of Biological Psychiatry found that cocaine users are far more likely to

contact an infectious disease than those with no history of drug addiction. Cambridge

Neuroscience Newsletter September 10, 2013. Studies as far back as the 1990's also found that

using cocaine can alter and impair the immune system Journal of Immunopharmacology and
         Case 1:15-cr-00643-PKC Document 536 Filed 05/06/20 Page 4 of 4



Immunotoxicology Volume 21, 1999 issue -4. Investigators at the Maclean Hospital and Drug

Abuse Research Center in Belmont, Massachusetts discoveered in 2004 that cocaine itself has a

direct effect that may decrease an abuser’s ability to fight off infection. Journal of Clinical

Endroclinology and Metabolism 88 (3) 1188-1193, 2003.

       While all federal prisoners are in danger of being infected with COVID-19, Derek

Galanis’ past drug use markedly increases the odds that he will be sickened by the virus.

                                       Conclusion

       Derek Galanis’petition for compassionate relief is timely and the B.O.P. is incapable of

protecting the prisoners in its crowded institutions from the virus. Galanis’ past drug abuse

makes him an easy target for the disease. He beseeches the Court for compassionate relief and

asks to finish the remainder of his sentence on house arrest in the home of his fiancé.

                                                              Respectfully,

                                                                        /S/
                                                              John M. Burke
                                                              Attorney for Derek Galanis
cc: AUSA Rebecca Mermelstein
    1 St. Andrews Plaza
    N.Y., N.Y.
